             Case 1:19-cr-00651-LTS Document 540
                                             541 Filed 03/11/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                        Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                  LONG ISLAND
 1 Penn Plaza, Suite 5315                                                 1103 Stewart Avenue, Suite 200
New York, New York 10119                                                   Garden City, New York 11530
 Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                  Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                            E-mail: william@saponepetrillo.com

                                                                                  March 11, 2021

Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
                                                                   0(02(1'256('
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Constantinescu, et al.
                                           Dkt. No.: 19-CR-651

Dear Judge Swain:

       I am CJA counsel to Defendant Florian Martin. Mr. Martin is currently scheduled for a
remote conference before Your Honor on March 24, 2021. I write to respectfully request a one-
month adjournment of the scheduled conference date.

        We continue to engage the government in plea negotiations and to review discovery. We
are also continuing to work with the government and the BOP to ensure Mr. Martin’s access to
discovery and to work through issues which have hampered Mr. Martin’s ability to view some of
the electronic discovery which has been provided to him at the MCC. We believe it is important
for Mr. Martin to review this discovery so that he may participate in his own defense as well as
the plea bargaining process. For these reasons, we are respectfully requesting a one-month
adjournment.

        I have spoken with the government, by AUSA Elizabeth Hanft, who consents to this
request.

      Mr. Martin consents to the exclusion of time from the speedy trial clock from today through
whichever adjourn date is convenient to the Court.

          The Court’s consideration is greatly appreciated.
             Case 1:19-cr-00651-LTS Document 540
                                             541 Filed 03/11/21 Page 2 of 2




                                                                         Respectfully submitted,

                                                                         /s/ Edward V. Sapone
                                                                         Edward V. Sapone, Esq.
   Cc:     Elizabeth Hanft, Esq.
           Assistant United States Attorney

           Robert Sobelman, Esq.
           Assistant United States Attorney

           Samuel Rothschild, Esq.
           Assistant United States Attorney

7KHDSSOLFDWLRQLVJUDQWHG7KHFRQIHUHQFHLVDGMRXUQHGWR$SULODWDP7KH&RXUWILQGV
SXUVXDQWWR86& K  $ WKDWWKHHQGVRIMXVWLFHVHUYHGE\DQH[FOXVLRQRIWKHWLPHIURPWRGD\¶V
GDWHWKURXJK$SULORXWZHLJKWKHEHVWLQWHUHVWVRIWKHSXEOLFDQGWKHGHIHQGDQW V LQDVSHHG\WULDOIRU
WKHUHDVRQVVWDWHGDERYH'(UHVROYHG

6225'(5('
'DWHG
V/DXUD7D\ORU6ZDLQ86'-




                                                     2
